Exhibit 99.01 CONSENT OF THE LION FUND II, L.P. Board of Directors Biglari Holdings Inc. 17est, Suite 400 San Antonio, Texas 78257 Members of the Board: We hereby consent to the use by Biglari Holdings Inc. (the Company) of the audited financial statements of The Lion Fund II, L.P. as of and for the periods ended December 31, 2014 and 2013 appearing in the Form 10-K/A for the fiscal year ended September 24, 2014 filed by the Company with the Securities and Exchange Commission and any amendment thereto. The Lion Fund II, L.P. By:
